DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 02/15/2022.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1, 6 and 11 are independent claims. Claims 16-20 are new.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


			Response to Arguments/Remarks
4. 	Applicant’s arguments/remarks filed on 02/15/2022 with regard to rejections of claims 1-15 under 35 U.S.C. 103 by the combination of Bear, Joshi, Patrick and Patterson have been considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of Holmes (US2015/0309881) for independent claims 1, 6 and 11. Independent claims 1, 6 and 11 are now rejected under 35 U.S.C. 103 by the combination of Bear, Joshi, Patrick, Patterson and Holmes.  The grounds of rejections for dependent claims are also changed accordingly.  Please see the rejections under 35 U.S.C. 103 for details. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Regarding claims 16-17, claim 16 recites the limitation “wherein the snapshot indicator comprises a shape, and wherein a portion of the shape indicates a percentage of the snapshot jobs that succeeded for the day based at least in part on a size of the portion”. It is not clear to the examiner to which “a snapshot indicator for each day” or “a snapshot indicator for a day” recited in parent claim 1 “the snapshot indicator” recited in claim 16 is referring.  Therefore, claim 16 is rejected under 35 U.S.C. 112(b).  Claim 17 is a dependent claim of claim 16. Claim 17 fails to cure the deficiency of its parent claim 16 and thus claim 17 is also rejected under 35 U.S.C. 112(b).
	For purpose of examination, the underlined “the snapshot indicator” in claim 16 is interpreted as “a snapshot indicator”.
	Regarding claims 18-20, claim 18 recites the limitation “wherein, for a snapshot job of the snapshot jobs that is in-progress, a status of the snapshot job indicates an operation that is being executed or waiting to be executed”.  It is not clear to the examiner to which “a snapshot job” recited in parent claim 1 (i.e., in the limitation “responsive to a selection…a snapshot job…“) or in claim 18 “the snapshot job” recited in claim 18 is referring.  Therefore, claim 18 is rejected under 35 U.S.C. 112(b).   Claims 19-20 have similar issues like claim 18 and thus claims 19-20 are rejected under 35 U.S.C. 112(b).  
	For purpose of examination, claim 18 is interpreted as “wherein the in-progress status indicates a job is being executed or waiting to be executed”; claim 19 is interpreted as “wherein the canceled status indicates a user who canceled a job and a time of cancellation”; claim 20 is interpreted as “wherein the failed status indicates a reason for a job failure” 


Claim Objections
6.	Claim 6 is objected to because of the following informalities: 
 Claim 6, as amended, recites the limitation “responsive to the request to mount the snapshot, materialize” was inadvertently left out of the amended claim (compare to amended Claim 11), thus this limitation should read “responsive to the request to mount the snapshot, materialize a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by a DMS cluster via a mount point”.
Appropriate correction is required.
	

					Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 1-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al. (US2010/0312754; PTO-892 dated 02/10/2021, hereinafter Bear), and further in view of Joshi et al. (US 2015/0372829; PTO-892 dated 02/10/2021, hereinafter Joshi), Patrick et al. (US 8,943,441; PTO-892 dated 06/24/2021, 
hereinafter Patrick), Patterson et al. (US 10,866,742; PTO-892 of 11/16/2021, hereinafter Patterson) and Holmes et al. (US 2015/0309881; hereinafter Holmes).
	Regarding claim 1, Bear teaches A computer-implemented method, at a compute infrastructure including a data management and storage (DMS) cluster ([0025], manage data objects stored on a plurality of storage devices/cluster accessible to the computing environment; Figs. 5-9, data objects displayed in different forms/views that can be used to restore, burn or send, e.g., via commands in backup/management control 530),  of providing a calendar view interface in a client device (Fig. 4 & [0008], computing device which is a client as compared to server in [0031]; Fig. 8 & [0062]-[0063], calendar view 802), the method including: 
receiving a request for the calendar view interface from the client device ([0047], selection of calendar view by clicking on a calendar view icon in Fig. 5 of the client device); 
determining a time period to be presented in the calendar view interface ([0063], select day/week/month control 806); 
generating the calendar view interface for the time period including an indicator for each day of the time period (Fig. 8 & [0063], panel 802 with month, day/date information based on time period selected where each day is indicated in the display), and a snapshot management … for a snapshot (Fig. 5 & [0054], area 530 is a snapshot management … for a snapshot providing action buttons like Preview, Compare, Restore, Burn and Send; [0018] & [0064], data objects in 802 of Fig. 8 reflect daily snapshot information of a selected month); 
retrieving snapshot information for the time period (Fig. 8 & [0064], snapshot data objects like Tuesday, Feb. 3, 2009 or 808, 810, 814, 816 shown at the snapshot time are received before objects are presented in panel 802 for the time period selected in [0063]); 
generating a snapshot indicator for each day within the time period based on the snapshot information, wherein a snapshot indicator for a day within the time period indicates respective statuses of snapshot jobs of a set of snapshot jobs performed on the day … (Fig. 8 & [0064], the combination of rectangle outline of data object of “My Awes” and that of data object of “Diary” on 02/06/2009 is a sample ‘snapshot indicator for a day’ indicates selected statuses, e.g., backup objects created, modified, renamed, moved and/or deleted of two snapshot/backup jobs performed on the day within the selected month display period; selectable statuses in 514 & [0054] & Fig. 5; [0063] & Fig. 8, snapshot objects/jobs are indicated in 802) .
		Although Bear teaches generating the calendar view interface for the time period  including a snapshot management … for a snapshot (Fig. 8, 530) and providing a plurality of selectable action/operation buttons on snapshots (Fig. 8, action buttons in 530), Bear seems to be silent on generating the calendar view interface for the time period including a snapshot management button for a snapshot such that responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job.
		However, Joshi teaches generating a calendar view interface for the time period including an indicator for each day of the time period (Figs. 2-3 & [0027]-[0029] & [0031], snapshot time line with event 204 in Fig. 2 or 304 in Fig. 3), and a snapshot management button for a snapshot (Fig. 3 & [0032], control 324 is snapshot management button for a snapshot) such that responsive to a selection of the snapshot management button(Fig. 3 & [0032], In response to an activation of the control 324, a context menu 316 may be displayed), providing a snapshot manager to the calendar view interface to facilitate operations of a snapshot job (Fig. 3 & [0032]-[0033], the context menu 316 is a snapshot manager that facilitate actions/operations of a snapshot job such as “send snapshot” or “print” snapshot).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of contextual snapshot management action menu display in Joshi in the calendar view interface of Bear to achieve claim limitation. One would be motivated to make such a combination to provide users contextual action menu display for a snapshot as an alternate of persistent action menu items display in order to accommodate a variety of calendar item management information display in a limited display space (Joshi: [0032]-[0033], control 324 may be displayed in a top right corner section of the timeline 320 which is an efficient use of display space for on-demand calendar item management information display; [0029], control 224 to capture a timeline snapshot; Bear: Fig. 8, snapshot management action menu display in area 530).  
Bear/Joshi does not seem to expressly teach the snapshot manager including a mount button to mount the snapshot; receiving, via the mount button, a request to mount the snapshot; responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point; and presenting, in the calendar view interface, a materialized backup as a new resource in the compute infrastructure.
However, Patrick teaches the snapshot manager including a mount button to mount a selected snapshot (Figs. 2-3 & [col 8, line 49-65], action icons in panel 210 include “mount” action icon/button to mount a selected snapshot image file; [col 8, line 30-38], snapshot image file or image backup file in list panel 208); receiving, via the mount button, a request to mount the snapshot ( [col 8, line 49-65], user selects “mount” action icon in panel 210 of Fig. 2 or Fig. 3); responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots (Fig. 3 & [col 9, line 34-67]-[col 10, line 1], a snapshot chain with base/Full backup files and incremental snapshots for a selected volume D; [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3, in response to the request to mount the selected image file in Fig. 2; [col 3, line 45-67]-[col 4, line 1-2], a collapsed image backup file such as node 322 in Fig. 3 is a backup that is created by combining copies of blocks from a combination of multiple sequential base/full or incremental backup image files into a single backup image file. In Fig. 2, image file C_VOL_1003.spi which can be a collapsed image backup file is selected, the image file can be mounted using the “mount” action button in panel 210), as a single snapshot to be exposed by the DMS cluster via a mount point ( Fig. 3 & [col 9, line 34-67]-[col 10, line 1], a snapshot chain with base/Full backup files and incremental snapshots for a selected volume D; [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3; [col 3, line 45-67]-[col 4, line 1-2], a collapsed image backup file is a backup that is created by combining copies of blocks from a combination of multiple sequential base/full or incremental backup image files into a single backup image file. In Fig. 2, the selected image file C_VOL_1003.spi which can be a collapsed image backup file is a single snapshot to be exposed by the DMS cluster having multiple volumes of mounted and to be mounted image files and the time when “mount” action is activated is a mount point, since the image file can be mounted using the “mount” action button in panel 210); and presenting…a materialized backup as a new resource in the compute infrastructure ([col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a mount button to mount a snapshot in the action menu display in Patrick in the snapshot management action menu of Bear/Joshi to achieve claim limitation. One would be motivated to make such a combination to access snapshots stored in an external unmounted storage device for further manipulations once mounted (Bear: [0025], access a plurality of storage devices in the computer environment; Patrick: [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system).
Accordingly, Bear/Joshi/Patrick teaches presenting, in the calendar view interface, a materialized backup as a new resource in the compute infrastructure (Patrick: Figs. 2-3 & [col 8, line 49-65], mount image data of a selected image backup file via “mount” action button in panel 210 as a new volume on a system as shown in Figs. 2-3;  Bear: Fig. 8, once a selected volume is mounted in Patrick, the new volume can be displayed in the file system directory 510 & [0062] of Bear; Fig. 8 & [0062]-[0064], like directory tree 510 in Fig. 5 & [0051]-[0052] & [0054], contents in the directed tree 510 can be selected and displayed as calendar entries in 802 and backup control/action in snapshot management 530 like “restore” can be further selected in Fig. 8).
Bear/Joshi/Patrick does not seem to expressly teach “a launch on cloud button to mount the snapshot in a cloud computing system separate from the compute infrastructure”.
However, Patterson teaches user input on a graphic user interface to mount a selected snapshot in a cloud computing system separate from the compute infrastructure ([col 21, line 18-42], select snapshot data for retrieval or restore via user input on a graphical user interface; [col 22, line 11-33], the restore module to restore the selected snapshots marked by the selection module from a backup device 12 on the network, which includes to mount the snapshots on a device similar to the source device 12,  a cloud device or a remote device; here, a cloud device is the recited “a cloud computing system” separated from source device 12 that is the recited “computer infrastructure”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included user input on a graphic user interface to mount a snapshot in a cloud computing system separate from the compute infrastructure in Patterson in the snapshot management action menu of Bear/Joshi/Patrick where user input on a graphic user interface can be a selection of a button (Patrick: [col 8, line 49-65], user selects “mount” action icon/button among a plurality of icons/buttons in panel 210 of Fig. 2 or Fig. 3 to mount a snapshot) to achieve claim limitation including a launch on cloud button user input (Patrick: [col 8, line 49-65], apply an action button on selected snapshot) to mount the snapshot in a cloud computing system separate from the compute infrastructure(Patterson: [col 21, line 18-42], [col 22, line 11-33], user input on a GUI to mount selected snapshot to a cloud device). One would be motivated to make such a combination to take advantage of cloud storage services for additional levels of data storage, archive, retrieval and restore (Patterson: [col 14, line 29-61], secondary data storage level includes a cloud storage service provider that is accessible to the primary data storage system via the network 14; [col 19, line 6-9], source and target storage media may be located on the same device, on different devices, on remote devices, on network or cloud devices, to reduce the barrier of entry for the first vendor; [col 16, line 33-55], user input via a graphical user interface to archive with snapshots).
Although Bear teaches statuses of snapshot jobs such as created, modified, renamed, moved and deleted (selectable backup status categories in 514 & [0054] & Fig. 5), Bear does not seem to expressly teach the respective statuses of the snapshot jobs included in a set of statuses comprising an in-progress status, a failed status, and a canceled status.
However, the prior art of Holmes can be relied upon for a teaching of the limitation. Holmes is directed toward centralized execution of snapshot backups in a distributed application environment (see Holmes [title]). Holmes teaches accepting backup requests and coordinating backups with a multitude of applications ([0007]-[0008]). Holmes also teaches maintaining states of tasks and monitoring all tasks ([0051], maintain state of tasks; [0033], monitor all tasks). Holmes further teaches polling for backup request statuses (Fig. 4 & [0069]-[0072]). Specifically, Holmes teaches the respective statuses of the snapshot jobs included in a set of statuses comprising an in-progress status, a failed status, and a canceled status ([0050] & [0071], statuses for storage requests like backup requests includes in-progress, e.g., queued or running, failed and canceled; [0003] & [0008], backup requests).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included additional statuses for backup requests disclosed by Holmes in the snapshot management action menu of Bear/Joshi/Patrick/Patterson to achieve claim limitation. One would be motivated to make such a combination to monitor all backup tasks at different stages from a common interface for expected success (Holmes: [0033], monitor all tasks;  Bear: selectable backup status categories in 514 & [0054] & Fig. 5 & Fig. 8). 

Regarding claim 2, Bear/Joshi/Patrick/Patterson/Holmes teaches The method of claim 1. Bear, in view of in-progress, failed and canceled statuses taught by Holmes, also teaches the limitation further comprising associating the snapshot indicator for each day with an indicator for the day within the calendar view interface (Fig. 8 & [0064], the combination of rectangle outlines for data objects in a day is a snapshot indicator for each day, e.g., two rectangles within Friday 02/06/2009, i.e., indicator for the day, together with the checked statuses in 514 & Fig. 5 of Bear).

Regarding claim 3, Bear/Joshi/Patrick/Patterson/Holmes teaches The method of claim 1. Bear also teaches the limitation further comprising providing the calendar view interface to the client device for display (Fig. 8 is a calendar view interface to the client device in Fig. 4).

Regarding claim 4, Bear/Joshi/Patrick/Patterson/Holmes teaches The method of claim 1. Bear also teaches the limitation further comprising receiving an instruction generated using the calendar view interface to execute an operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” job in panel 530 to process selected data objects corresponding to snapshots).

Regarding claim 5, Bear/Joshi/Patrick/Patterson/Holmes teaches The method of claim 1. Bear also teaches the limitation further comprising executing the operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” in panel 530 to process selected  data objects, backup control 530 include functions for performing backup job).

Regarding claim 6, Bear teaches A system for providing a calendar view interface in a client device (Fig. 8, calendar view showing snapshot objects; Fig. 4, client device in contrast to server in Fig. 1 & [0031]), the system comprising: 
a memory (Fig. 4 & [0021], memory, instructions); and at least one processor coupled with the memory and configured to cause the system (Fig. 4 & [0021], processor & memory) to perform the method of claim 1. Claim 6 is rejected by Bear/Joshi/Patrick/Patterson/Holmes with the same rationale as claim 1 (See Claim Objection section on missing “materialize” in claim 6). 

Regarding claim 7, claim 7 is directed to the system which performs the method of claim 2. Claim 7 is rejected with the same rationale as claim 2.
Regarding claim 8, claim 8 is directed to the system which performs the method of claim 3. Claim 8 is rejected with the same rationale as claim 3.
Regarding claim 9, claim 9 is directed to the system which performs the method of claim 4. Claim 9 is rejected with the same rationale as claim 4.
Regarding claim 10, claim 10 is directed to the system which performs the method of claim 5. Claim 10 is rejected with the same rationale as claim 5.

Regarding claim 11, Bear teaches A non-transitory, machine-readable medium storing instructions (Fig. 4 & [0021], memory, instructions) for providing a calendar view interface in a client device, wherein the instructions are executable by a processor to (Fig. 4 & [0021], client device in contrast to server in Fig. 1 & [0031], processor; Fig. 8, calendar view interface) performed the method of claim 1. Claim 11 is rejected by Bear/Joshi/Patrick/Patterson/Holmes with the same rationale as claim 1.

Regarding claim 12, Bear/Joshi/Patrick/Patterson/Holmes teaches The non-transitory, machine-readable medium of claim 11. Bear in view of in-progress, failed and canceled statuses taught by Holmes, also teaches the limitation wherein the instructions are further executable by the processor to associate the snapshot indicator for each day with an indicator for the day within the calendar view interface (Fig. 8 & [0064], the combination of rectangle outlines for data objects in a day is a snapshot indicator for each day, e.g., two rectangles within Friday 02/06/2009, i.e., indicator for the day, together with the checked statuses in 514 & Fig. 5 of Bear).

Regarding claim 13, Bear/Joshi/Patrick/Patterson/Holmes teaches The non-transitory, machine-readable medium of claim 12. Bear also teaches the limitation wherein the instructions are further executable by the processor to provide the calendar view interface to the client device for display (Fig. 8 is a calendar view interface to the client device in Fig. 4).

Regarding claim 14, Bear/Joshi/Patrick/Patterson/Holmes teaches The non-transitory, machine-readable medium of claim 12. Bear also teaches the limitation wherein the instructions are further executable by the processor to receive an instruction generated using the calendar view interface to execute an operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” job in panel 530 to process selected  data objects corresponding to snapshots).

Regarding claim 15, Bear/Joshi/Patrick/Patterson/Holmes teaches The non-transitory, machine-readable medium of claim 14. Bear also teaches the limitation wherein the instructions are further executable by the processor to execute the operation on the snapshot job(Fig. 8 & [0054], control like “restore”, “burn” in panel 530 to process selected  data objects, backup control 530 include functions for performing backup job).

Regarding claim 18, Bear/Joshi/Patrick/Patterson/Holmes teaches The computer-implemented method of claim 1. Bear teaches the selections of multiple backup statuses in the calendar interface (Fig. 5 & Fig. 8, check multiple boxes in 514 of Fig. 5) and Holmes teaches snapshot backup job in queued or running status ([0050] & [0071], statuses for storage requests like backup requests includes in-progress, e.g., queued or running, failed and canceled; [0003] & [0008], backup requests). Having seen the teachings of Bear and Holmes, a skilled artisan would have combined queued or running status in Holmes into in-progress status and implemented the limitation wherein, for a snapshot job of the snapshot jobs that is in-progress, a status of the snapshot job indicates an operation that is being executed or waiting to be executed to yield expected success in the combination of Bear/Joshi/Patrick/Patterson/Holmes.


9.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bear/Joshi/Patrick/Patterson/Holmes as applied to claim 1 above, and further in view of Schmidt et al. (US2017/0169383; hereinafter Schmidt).
	Regarding claim 16, Bear/Joshi/Patrick/Patterson/Holmes teaches The computer-implemented method of claim 1. Although Bear teaches a snapshot indicator comprises a shape and snapshot jobs statuses can be shown on a daily basis (Fig. 8, rectangle shape for a snapshot/backup objects in each day frame in 802) and Holmes teaches snapshot jobs having completed, in-progress, failed or canceled status ([0050]), Bear/Holmes does not seem to expressly teaches the limitation wherein the snapshot indicator comprises a shape, and wherein a portion of the shape indicates a percentage of the snapshot jobs that succeeded for the day based at least in part on a size of the portion (Note: the italic portion is included as context).
	However, the prior art of Schmidt can be relied upon for a teaching of this limitation. Schmidt is directed toward providing interactive project progress tracking interface (see Schmidt [title]). Schmidt teaches using indicia to represent a plurality of tasks or subtasks in different categories ([abstract], different indicia for completed tasks and uncompleted tasks). Specifically, Schmidt teaches a progress indicator comprises a shape, and wherein a portion of the shape indicates a percentage of … jobs that succeeded for a task spanning a predefined time interval based at least in part on a size of the portion (Fig. 5 & [0057]-[0059], first portion 514 relative to overall width/size of a task 502 indicates a number of objects/jobs with completed/succeeded status, this number of jobs succeeded can also be shown in percentage, e.g., 7%).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the use of progress indicator for jobs taught by Schmidt in the snapshot management interface of Bear/Joshi/Patrick/Patterson/Holmes to achieve claim limitation. That is, by applying the progress indicator of Schmidt to completed snapshot jobs within a particular day, month or other time interval taught in Bear/Holmes, users can see aggregated job status for any given time period. One would be motivated to make such a combination to provide categorically summarized job statuses in order to give users an intuitive, clear and concise overall picture of multiple temporally related jobs (Schmidt: Holmes: [0033], monitor all tasks;  Bear: selectable backup status categories in 514 & [0054] & Fig. 5 & Fig. 8). 

	Regarding claim 17, Bear/Joshi/Patrick/Patterson/Holmes/Schmidt teaches The computer-implemented method of claim 16. As cited and discussed in the rejection of claim 16, Bear, in view of the teachings of Holmes and Schmidt, teaches the limitation wherein: a second portion of the shape indicates a percentage of the snapshot jobs that failed for the day based at least in part on a size of the second portion, and a third portion of the shape indicates a percentage of the snapshot jobs that are in-progress for the day based at least in part on a size of the third portion (Holmes teaches the respective statuses of the snapshot jobs included in a set of statuses comprising completed, in-progress, failed, and canceled status in [0050] & [0071] & [0008]; Schmidt teaches a first portion 514 of the shape indicates a percentage of the …jobs that succeeded for a task spanning a predefined time interval based at least in part on a size of the portion, a second portion 516 of the shape indicates a percentage of the … jobs that uploaded/unreviewed for the day based at least in part on a size of the second portion, and a third portion 518 of the shape indicates a percentage of the …jobs that are incomplete for the day based at least in part on a size of the third portion in Fig. 5 & [0057]-[0059], see claim 16 for more detailed discussion for the first portion as an example; Bear/Joshi/Patrick/Patterson/Holmes/Schmidt:  the teaching of different portions of indicator represent different percentages of the jobs in corresponding statuses taught in Schmidt can be applied to the snapshot jobs in statuses of succeeded/completed, failed or in-progress within a given day in Bear/Holmes).


10.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bear/Joshi/Patrick/Patterson/Holmes as applied to claim 1 above, and further in view of Yip et al. (US 2005/0234931; hereinafter Yip).
	Regarding claim 19, Bear/Joshi/Patrick/Patterson/Holmes teaches The computer-implemented method of claim 1. Although Holmes teaches the respective statuses of the snapshot jobs included in a set of statuses comprising canceled status in [0050] & [0071] & [0008],  Bear/Holmes seems to be silent on the limitation wherein, for a snapshot job of the snapshot jobs that was cancelled, a status of the snapshot job indicates a user that canceled the snapshot job and a time of cancellation.
	However, the prior art of Yip can be relied upon for a teaching of this limitation.  Yip is directed toward managing client data (see Yip [title] & [abstract]). Yip teaches managing clients by tracking client tasks (Fig. 3 & [0048]). Specifically, Yip teaches for a … job of the … jobs that was cancelled, a status of the … job indicates a user that canceled the … job and a time of cancellation ([0087]-[0088],status of tasks: percentage completed, executed, failed, or canceled, cancelling a job is like user submitting a cancelation job, the date/time is updated in [0087], identification of a user who submitted the cancelation is indicated in [0088], a skilled artisan would apply Yip’s teaching to snapshot jobs in Bear/Holmes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the user identification who canceled a task and time of task cancelation submission indication taught by Yip in the snapshot management interface of Bear/Joshi/Patrick/Patterson/Holmes to achieve claim limitation. One would be motivated to make such a combination to track task history so that users can see clearly task status changes for better task management (Yip: Fig. 3 & [0048]). 

Regarding claim 20, Bear/Joshi/Patrick/Patterson/Holmes teaches The computer-implemented method of claim 1. Although Holmes teaches the respective statuses of the snapshot jobs included in a set of statuses comprising failed status in [0050] & [0071] & [0008],  Bear/Holmes seems to be silent on the limitation wherein, for a snapshot job of the snapshot jobs that failed, a status of the snapshot job indicates a reason for a failure of the snapshot job.
However, the prior art of Yip can be relied upon for a teaching of this limitation.  Yip is directed toward managing client data (see Yip [title] & [abstract]). Yip teaches managing clients by tracking client tasks (Fig. 3 & [0048]). Specifically, Yip teaches for a …job of the … jobs that failed, a status of the … job indicates a reason for a failure of the … job ([0087]-[0088],status of tasks: percentage completed, executed, failed, or canceled, the user may view detailed information on why a failure occurred in [0088]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included detailed information of a failed task taught by Yip in the snapshot management interface of Bear/Joshi/Patrick/Patterson/Holmes to achieve claim limitation. One would be motivated to make such a combination to track task history by providing adequate information for users to learn the reason of errors before correcting the errors or failures for better task management (Yip: Fig. 3 & [0048]; [0087]-[0088]). 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179